DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/22 has been entered.
 
Claim Status
Claims 1, 4, 7-17, and 20-23 are pending in this application. Claims 11-17, and 23 are withdrawn as being directed to a non-elected invention. Claims 1, 4, 7-10, 20-22 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-10, 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, applicants now claim wherein the composition when stored in the dark at room temperature for a year exhibits no decrease in effectivity. However, applicant’s do not have data which supports this effect for all of the claimed organic bases, specifically applicant’s do not appear to have tested any formulations which comprise branched polyethyleneimine alone, choline chloride, choline bitartrate, choline monohydrogen-tartrate, choline dihydrogen-tartrate, etc. with any acid and natamycin in the claimed concentrations. The claims broadly embrace a process of preparing a composition comprising a bioactive molecule, specifically natamycin, comprising: a) Dissolving a bioactive molecule having at least one acid group with a base at pH≥11 to obtain a solution A; and b) Neutralizing the solution A with an acid to obtain the composition comprising the bioactive molecule having a pH between 6 and 9, wherein PEG is added before the neutralizing step in case the acid used for neutralizing solution A is an inorganic compound, wherein the bioactive molecule is natamycin, wherein the base is an organic base chosen from the group consisting of choline hydroxide, choline chloride, choline bitartrate, choline monohydrogen-tartrate, choline- dihydrogen-citrate, branched polyethyleneimine, tetramethylammonium hydroxide, tetraethylammonium hydroxide, and tetrabutylammonium hydroxide, wherein the composition is an aqueous solution, wherein the natamycin is present in a range between 3 and 18 wt%, relative to the total weight of the neutralized composition, and wherein the composition when stored in the dark at room temperature for a year exhibits no decrease in effectivity, wherein the method comprises using any and all known or unknown acids to neutralize solution A which comprises any of the claimed organic bases in any amount.
The specification discloses no examples of natamycin compositions formed with any amounts of any of the claimed organic bases with any and all acids that actually have no decrease in effectiveness/effectivity when stored in the dark at room temperature for a year as is now instantly claimed. The specification does teach that choline hydroxide when used with propionic acid in specific ranges and in the presence of PEG200 or PEG300 forms natamycin formulations which have good visual stability and do not crystallize for some unknown period of time (See tables 1-2 in spec).
However, the specification fails to disclose compositions having the claimed 3-18 wt% of natamycin and using any and all acids for neutralization and using all of the organic bases instantly claimed in any amounts leads to formulations exhibit no decrease in effectivity when stored in the dark at room temperature for a year. Thus, it is clear that Applicants' description of structure and activity regarding the genus of amphipathic weak bases is based in large part on conjecture. The ability to use any and all of the organic bases claimed in any amount with any acid and PEG when the acids are inorganic in any amount with between 3 to 18 wt% natamycin to form a stable composition which exhibit no decrease in effectivity when stored in the dark at room temperature for year was not known in the prior art at the time of the instant invention by Applicants, and include acids yet to be discovered in the instantly claimed method. 
As the specification fails to describe the claimed extended stability with each and every base claimed in all amounts with each and every known or unknown acid used to neutralize solution A, it appears that applicants lack written description for the entirety of the claimed scope of bases in any amount being used to solubilize the claimed amounts of natamycin and then neutralizing the solution A with any acid leads to composition having the claimed no decrease in effectivity when stored in the dark for a year as is now instantly claimed.
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description of any of the claimed compositions actually achieving the asserted no decrease in effectivity when stored in the dark at room temperature for a year. The specification merely discloses that natamycin in the claimed ranges can be solubilized with choline hydroxide in amounts of ~3% to about 23%, and neutralized with propionic acid, and wherein these compositions exhibit visual stability (of some type) as is taught in Tables 1-2. Thus, Applicants have failed to demonstrate possession of using all of the claimed organic bases with each and every known or unknown acid, with natamycin to form compositions which exhibit no decrease in effectivity when stored in the dark at room temperature for year as is now instantly claimed. 
Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed added function wherein the composition does not exhibit any decrease in effectivity when stored in the dark at room temperature for a year, does not constitute an adequate description to demonstrate possession of the numerous possible natamycin formulations with any of the claimed organic bases in any amount, and with any and/or all known or unknown acids, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of the compositions, e.g. bases and acids and amounts of these bases and acids with the natamycin composition which achieves the newly claimed function such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible acids, or the organic acids in the appropriate amounts which actually work to provide natamycin compositions having the newly claimed effectivity function that is not decreased upon storage for a year in the dark at room temperature. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for forming compositions of natamycin with choline hydroxide in the specifically disclosed amounts, which are neutralized with propionic acid, and use PEG200, which exhibit some level of stability which is visibly assessed, e.g. the natamycin is staying in solution, etc. but this stability does not mean the natamycin is maintaining its effectivity when stored at room temperature in the dark (See Tables 1 and 2).
Therefore, the breadth of the claims as reading on forming compositions which exhibit no decrease in effectivity (effectiveness?) when stored in the dark at room temperature for a year, wherein the method of forming these compositions can use any of the claimed organic bases in any amount with any acid of any type that is known or unknown with natamycin in the claimed amounts; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of methods of forming compositions comprising the claimed amounts/concentrations of natamycin which exhibit no decrease in effectivity (effectiveness) when stored in the dark at room temperature for a year with each and every organic base that is instantly claimed in any and all amounts and with each and every known or unknown acid as is now instantly claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7-10, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2004/105491 (‘491), and further in view of Anderson et al. (J. of Pharmaceutical Sciences¸1985, 74(8), 815-820), Murti (“On the preparation and characterization of water-soluble choline salts of carboxylic acid drugs” Dissertation 1993, UMKC, abstract only), CN1854120 (from IDS), and Andersson et al. (US2003/0129225). 
Applicant’s claim:
-- A process for preparing a composition comprising a bioactive molecule comprising the steps of:
a.    Dissolving a bioactive molecule having at least one acid group with a base at pH=>11 to obtain a solution A; and
b.    Neutralizing the solution A with an acid to obtain the composition comprising the bioactive molecule having a pH between 6 and 9,
wherein PEG is added before the neutralizing step in case the acid used for neutralizing solution A is an inorganic compound, wherein the bioactive molecule is natamycin, and wherein the base is an organic base chosen from the group consisting of choline hydroxide, choline chloride, choline bitartrate, choline monohydrogen-tartrate, choline-dihydrogen-citrate, branched polyethyleneimine, tetramethylammonium hydroxide, tetraethylammonium hydroxide, and tetrabutylammonium hydroxide, wherein the composition is an aqueous solution, wherein the natamycin is present in a range between 3 and 18 wt%, relative to the total weight of the  neutralized composition, and wherein the composition when stored in the dark at room tempera-ture for a year exhibits no decrease in effectivity.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 4, 9, 20-21, ‘491 teaches a process of preparing an aqueous solution composition comprising a bioactive molecule, specifically natamycin, comprising the steps of:
a) dissolving the natamycin with a base of pH greater than or equal to 10 (which reads on the ≥ 11 instantly claimed) to obtain a solution A, wherein the base is not limited but exemplified bases include inorganic bases such as ammonium hydroxide and wherein the acid/buffer used to adjust/neutralize the pH to 5-7 or 4-8 which reads on the instantly claimed 7-9 in step b) are also not limited at all in scope but examples include the instantly claimed citric acid or lactic acid and wherein the final concentration of the natamycin in solution can be up to 5% solution which reads on the claimed ranges of 3-18% and 4-10% after neutralization (See entire document; pg. 3, ln. 15-pg. 6, ln. 34, inclusive, pg. 3, pg. 4, ln. 18-pg. 5, ln. 34; pg. 6, ln. 1-34; specifically pg. 5, ln.18-25). ‘491 further teaches wherein the solubility of the natamycin can be improved with the addition of solubilizers, chelators, etc. and wherein the useful solubilizers include nonionic surfactants, which would broadly include the instantly claimed PEG of step b) (see pg. 3, pg. 4, ln. 18-pg. 5, ln. 34; pg. 6, ln. 1-34).   
	Regarding claims 20 and 21, ‘491 teaches wherein the weight ratio of natamycin to water can be (5% natamycin, at least 5% solubilizers, 1% chelating agents, 1% antioxidation agent, and any ratio of solvent to water as it is not limited, e.g.10:90 to 90:10, and then acid/buffer just enough to adjust pH) as ‘491 states the solution can be diluted for application but it obviously does not need to be as long as the pH is adjusted to 5-7 to keep the solution stable, which would lead to ratios of natamycin to water that fall within the instantly claimed ranges of 1:0.55 to 1:10, 1:0.6 to 1:9 that are instantly claimed (See pg. 4, ln. 18-pg. 5, ln. 30; pg. 6, ln. 1-34). 
	Regarding, the limitation that the claimed concentration of natamycin is present in the neutralized composition, this is still covered by ‘491 because ‘491 teaches that the natamycin is added to give a final concentration (e.g. neutralized concentrated composition) prior to dilution of up to 5% by weight which reads on the claimed ranges of 3-18 wt% and 4-10 wt% (See pg. 5, ln. 18-19).

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 7-8, 20-22, ‘491 does not teach wherein the base is an organic base, specifically a choline base, more specifically choline hydroxide. ‘491 also does not teach wherein the amount of base is 4-30 wt%, more specifically from 10-25 wt% as is claimed in claims 20 and 21. However, this deficiency in ‘491 is addressed by Anderson, Murti, and ‘120. 

	Murti teaches in their abstract that it was known to form choline salts with choline hydroxide to increase the solubility of poorly water soluble carboxylic acid containing drugs and in at least a couple examples (naproxen and tolmetin) were observed to be several times more soluble than the corresponding sodium salts (See abstract).

	Anderson teaches that forming salts of poorly soluble drugs with choline hydroxide dramatically increases their solubility and because you are forming the salt of the drug you would obviously be using at least a slight excess of base to the acid drug, e.g. at least a 1.1:1 ratio of the choline hydroxide to the drug in order to form a complete salt/soluble form (See entire document; Abstract; Table 1; pg. 817, right col. amine salt solubilities). 
‘120 teaches adding PEG as a solubilizer in ratios of 0.1 to 100 times that of the poorly soluble drug (e.g. drugs like natamycin) into formulations which comprise an ionic liquid formed from choline hydroxide which is used in large excesses (up to 100 times that of the poorly soluble drug) to solubilize poorly soluble drugs into aqueous solutions (See [0019-0021]). 

Thus, if ‘491 has a 5% solution of natamycin then one of ordinary skill in the art would want to use at least a slight excess of an equimolar amount of base in order to completely deprotonate the acid in solution thereby forming a salt, and one of ordinary skill in the art can readily determine the appropriate amount of base based on routine experimentation to what gives a clear solution of the natamycin and affords a stable solution of natamycin as this is something that one of ordinary skill in the art routinely does especially since the general steps of applicant’s method are already known in the art as is taught by ‘491. It would be well within the skill of an ordinary artisan to optimize this method to use other organic bases, specifically choline hydroxide in the claimed amounts of 4-30 wt%, more specifically 10-25 wt%, because choline hydroxide was known in the art to be very effective at solubilizing poorly soluble active drugs, especially those having carboxylic acid moieties as is taught by Murti, Anderson and ‘120. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the instantly claimed ratios of natamycin to choline hydroxide, as is taught by Anderson, Murti and ‘120 in order to fully form a salt of natamycin, at least an equal molar amount of base must be used to form the complete salt of the poorly water soluble drug (this is simple math, you will not completely form the salt if there is not enough base present to react with each molecule of poorly soluble drug that contains a carboxylic acid moiety, e.g. natamycin) and as such it would have been obvious to one of ordinary skill in the art to optimize the amount of base to have the claimed weight ratios of between 1:0.4 to 1:100 of natamycin and choline hydroxide that are instantly claimed, more preferably between 1:0.45 to 1:20 as is instantly claimed because the basic steps of applicant’s method are already known in the art and it would have merely been the optimization of the amount of base necessary to afford compositions having good solubility and stability especially since the prior arts Anderson and Murti teach that it was known to use applicant’s preferred choline hydroxide to formulate poorly water soluble drugs, specifically drugs containing a carboxylic acid moiety as is instantly claimed. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claims 1, 7-8, 10, 20-22, ‘491 does not teach wherein PEG is added prior to neutralizing step, specifically PEG of 200-1000 MW in amounts of 20-80 wt%. However, this deficiency in ‘491 is addressed by ‘120 and Andersson. ‘120 teaches adding PEG as a solubilizer in ratios of 0.1 to 100 times that of the poorly soluble drug (e.g. drugs like natamycin) into formulations which comprise an ionic liquid formed from choline hydroxide which is used in large excesses (up to 100 times that of the poorly soluble drug) to solubilize poorly soluble drugs into aqueous solutions (See [0019-0021]). 
	Andersson teaches that PEG-400 is a known solvent for solubilizing natamycin and as such would be a good additive to add to increase the solubility of the natamycin in the aqueous solution of ‘491 (See [0063]; [0080]). 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to switch out the inorganic hydroxide bases of ‘491 for the choline hydroxide bases of Anderson and Murti, and ‘120 because Anderson and Murti teach that choline bases are known in the art to increase the solubility of poorly water soluble/water insoluble drugs especially those having carboxylic acid moieties as is taught by Murti. One of ordinary skill in the art would be motivated to do so because Anderson and Murti teach that these salts increase solubility of poorly water soluble drugs even over the standard sodium salts (e.g. using choline hydroxide instead of sodium hydroxide to form the salts of the drug), and ‘120 teaches using up to 100x of the choline hydroxide base relative to the amount of drug to solubilize poorly soluble drugs, e.g. amphotericin B which is also a polyene antifungal like natamycin, in aqueous solutions. Thus, it would have been obvious to optimize the amount of choline hydroxide a base which is known in the art to increase the solubility of poorly soluble drugs, specifically drugs containing carboxylic acid moieties (which would include natamycin) in order to achieve an effective concentrated aqueous solution of the drug because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It also would have been obvious to one of ordinary skill in the art to add PEG-400 in the claimed amounts of 20-80 wt% of the aqueous solution composition with the natamycin prior to neutralization in order to increase the solubility of the natamycin since it was known to use PEG to solubilize natamycin as both a solubilizing agent and or a solvent for solubilizing natamycin. Further it would have been obvious to increase the amounts of solubilizers in ‘491 in order to include 20-80% of PEG because this would allow for more concentrated solutions of natamycin to be formed especially since it was known to use PEG-400 as a solvent for solubilizing/dissolving natamycin as is taught by Andersson and this would allow for more stable concentrated solutions of natamycin to be formed by using higher amounts (20-80%wt) of PEG-400 as the solubilizing agent/solvent for natamycin. Further it is known, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding the newly added limitation, that the composition exhibits no decrease in effectivity when stored in the dark at room temperature for a year, this is a result effective property that results from the claimed composition which would have already been obvious to one of ordinary skill in the art because it was already known to use PEG to solubilize natamycin as both a solubilizing agent and or a solvent for solubilizing natamycin. Further it would have been obvious to increase the amounts of solubilizers in ‘491 in order to include 20-80% of PEG because this would allow for more concentrated solutions of natamycin to be formed especially since it was known to use PEG-400 as a solvent for solubilizing/dissolving natamycin and this would allow for more stable concentrated solutions of natamycin to be formed by using higher amounts (20-80%wt) of PEG-400 as the solubilizing agent/solvent for natamycin and it was already known in the art to use choline hydroxide bases of Anderson and Murti, and ‘120 because Anderson and Murti teach that choline bases are known in the art to increase the solubility of poorly water soluble/water insoluble drugs especially those having carboxylic acid moieties as is taught by Murti. One of ordinary skill in the art would be motivated to do so because Anderson and Murti teach that these salts increase solubility of poorly water soluble drugs even over the standard sodium salts (e.g. using choline hydroxide instead of sodium hydroxide to form the salts of the drug), and ‘120 teaches using up to 100x of the choline hydroxide base relative to the amount of drug to solubilize poorly soluble drugs, e.g. amphotericin B which is also a polyene antifungal like natamycin, in aqueous solutions. Thus, because it was already obvious to form the claimed composition via the claimed method steps it is obvious that the claimed method of the prior art which is rendered obvious by combined references would have the same result effective properties instantly claimed, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection are addressed herein. 
Applicants argue that their stability requirement would not have been expected by the combination of the prior art. The examiner respectfully disagrees and points out that, In response to applicant's argument that prior art does not recognize the added stability of their natamycin, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, applicant’s stability amendments have prompted the new grounds of rejection under 112 (a) as applicant’s lack written description for all of the claimed bases and acids, and all of the claimed amounts of natamycin leading to formulations which are stable for a year in the dark as is now instantly claimed.
Applicants further argue that the prior art ‘491 does not teach the amount of natamycin is between 3 and 18 wt% based on the neutralized composition and that ‘491 only teaches these amounts for the alkaline or acidic aqueous liquid. The examiner respectfully disagrees as the rest of the passage cited which applicants have quoted in their response, specifically states, that polyene fungicide (which ‘491 further states if preferably natamycin) is added to the acidic or alkaline aqueous solution to give a final concentration of up to 5 wt%. The final concentration of an active agent is after all of the other components have been added to the concentrate, e.g. in this case it means the final concentration of the neutralized composition is up to 5 wt% natamycin. Then the concentrate solution can be diluted for application in ‘491, e.g. to 5 to 1000 ppm as necessary dependent upon what surfaces etc. are being treated which is the same as the instant invention wherein the composition is diluted for further use, e.g. on seeds (see for instance instant specification [0012]; [0026-0027]; [0134]; discussion of figure 1 wherein the composition is diluted to the same concentrations disclosed in ‘491 for application to seeds). Thus, contrary to applicant’s assertions/arguments the examiner does in believe that the adding the natamycin to give final concentrations of up to 5 wt% as recited in ’491 does read on the instantly claimed concentrations. Applicants then argue that their composition is a ready-to-use formulation and that ‘491 further requires their composition to be diluted to give the useful concentrations of up to 1000 ppm for application to surfaces. The examiner respectfully points out that nowhere in the instant claims is the claimed composition required to be a ready-to-use composition and further the instant specification further states that the instant composition can be further diluted for application (See for instance instant specification [0012]; [0026-0027]; [0134]; discussion of Fig. 1, etc.). Applicant’s further argue that their examples use at least 5.6 wt% natamycin and up to 22% natamycin, the examiner respectfully points out that the claims are not limited to the examples in the specification and as such any amounts that falls within the claimed between 3 and 18 wt% would read on the instantly claimed process. Applicants then further argue that ‘491’s control example shows it is very difficult to obtain a solution with high amounts of natamycin. The examiner respectfully disagrees and ‘491 expressly teaches that the natamycin can be added to give a final concentration of the concentrate composition of 5% by weight/50,000 ppm natamycin which expressly reads on the claimed ranges. Secondly, the examiner respectfully points out that these concentration would be expected to be increased in the composition of ‘491 when one of ordinary skill in the art would specifically obviously select to use one of the claimed organic bases, e.g. the specifically claimed choline hydroxide because it was known in the art to use choline hydroxide as an organic base for improving the solubility of poorly soluble drugs/active agents, including those which contain a carboxylic acid group which would obvious include the claimed natamycin which is known to contain a carboxylic acid group. Applicant’s then assert that ‘491 asserts that the compositions are very unstable, the examiner respectfully points out that applicants have not actually demonstrated the newly claimed stability for any of their claimed compositions resulting from the claimed method, and as such the specification appears to lack written description for the above amendments. 

Applicants argue that Murti does not indicate that the improved solubility can be with natamycin. The examiner respectfully points out that Murti teaches that forming choline salts of poorly soluble drugs and exemplifies drugs having a carboxylic acid moiety have their solubility increased by using choline hydroxide as a base. Natamycin is a poorly soluble drug which has a carboxylic acid moiety and this is an obviousness rejection not an anticipatory rejection. One of ordinary skill in the art would be motivated to use choline hydroxide as a base with other poorly soluble drugs/compounds which contain carboxylic acid moieties, e.g. natamycin based on the general teaching in Murti.
Applicants then argue that Anderson does not describe the increase in solubility of natamycin. Again the examiner respectfully points out that this is an obviousness rejection not an anticipatory rejection and that Anderson teaches that it was known to use choline hydroxide to improve the solubility of poorly water soluble drugs and when combined with the teachings of Murti and ‘120 as discussed above one of ordinary skill in the art would be motivated to select choline hydroxide as the drug since choline hydroxide is known in the art to increase the solubility of poorly soluble drugs, especially those containing carboxylic acid moieties. Further applicants argue that Flurbiprofen is not treated with aqueous base solution to solubilize the drug. The examiner respectfully disagrees because nowhere in step a. in applicant’s claims is an aqueous base required, step a only requires base. Thus, mixing the natamycin with base like forming an ionic liquid reads on applicant’s step 1 and step 2 only requires an acid no water is required of these specific steps. Thus, applicants are arguing features which are not claimed in the instant claims and ‘491 does not teach that inorganic bases are the only bases which will work in their method of solubilizing natamycin, in fact they state at pg. 5, that any alkaline compound can be used as the base to lower the pH and any acid compound or buffer can be used to raise the pH (See pg. 4-5), thus using the claimed citric acid or lactic acid to lower the pH would have been obvious based on the examples in ‘491 and using choline hydroxide as the base to dissolve the natamycin would have been obvious based on the teachings of Murti, Anderson, and ‘120. As such, at the time applicant’s method is still obvious when taken in view of the combined teachings of the prior art as discussed above.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616